Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Gregory Schivley, Reg. No. 27,382 on 5/24/22.

Amend Claims 17-27, 29, and 30 as follows:

17. An arrangement, which comprises two switch cabinet racks interconnected by means of a baying connector, the switch cabinet racks each having a profile web, which lie in a first common plane and by means of which the switch cabinet racks adjoin each other, and wherein the switch cabinet racks each have a mounting side which lie in a second common plane and face an interior space of each of the interconnected switch cabinet racks [[each]], the first and the second plane extending parallel to one another and being spaced apart from one another, wherein the baying connector is completely arranged between the first and the second plane, wherein the baying connector has a body with opposite contact sides, with which [[it]] the body rests against a further profile side each, which extends between the first and second planes and perpendicular to them, wherein at least one latching projection extends from at least one of the contact sides through a fastening aperture in one of the further profile sides and latches the baying connector to the further profile side.  

18. The arrangement according to claim 17, in which at least one screw passage extends over [[the]] an entire length of the baying connector between the contact sides and through the contact sides.  

19. The arrangement according to claim 17, in which a centering pin extends from at least another one of the contact sides and perpendicular to [[it]] the at least another one of the contact sides.  

20. The arrangement according to claim 17, in which the at least one latching projection has a sliding surface which extends from the at least one of the contact sides and perpendicularly to [[it]] the at least one of the contact sides and which is arranged opposite a hook of the latching3GGS/rkAmendment dated June 26, 2020 First Preliminary Amendment projection, the sliding surface bearing form-fittingly against an edge of the fastening aperture through which the latching projection extends.  

21. The arrangement according to claim [[17]] 18, in which 

22. The arrangement according to claim [[17]] 18, in which a screw bolt is passed through a closed profile section of the switch cabinet rack from an outer profile side which is arranged parallel to and spaced apart from the further profile side.  

23. The arrangement according to claim 22, in which the screw bolt enters the closed profile section via the outer profile side and exits the closed profile section via the further profile side and enters the baying connector via one of [[two]] the opposite contact sides of the baying connector.  

24. The arrangement according to claim 23, in which the screw bolt has an external thread at least in an end section facing away from a head of the screw bolt [[head]], with which [[it]] the screw bolt is screwed into an internal thread of the at least one screw passage

25. The arrangement according to claim 22, in which the screw bolt bears against the outer profile side with [[its]] a head of the screw bolt 

26. The arrangement according to claim 17, in which the baying connector has a mounting plane with a row of 

27. The arrangement according to claim 26, in which the fastening apertures have a distance to each other which corresponds to [[the]] a grid dimension of a system perforation of the switch cabinet rack.  

29. The arrangement according to claim 17, in which the profile webs adjoin each other under formation of a sealing gap and are formed as identical sealing webs widening towards [[their]] a free end of each of the identical sealing webs, wherein a push-on seal is pushed onto one of the sealing webs, which push-on seal seals the sealing gap fluid-tight.  

30. The arrangement according to claim 29, in which the contact sides of the baying connector have a spacing that is slightly greater than [[the]] a sum of [[the]] a length of the profile webs, wherein the push-on seal has a defined compression when the further profile sides abut the opposite contact sides of the baying connector.

Amend the Specification as follows:
a.	Para. [0033], line 7, “”8” should be “108”
b.	Para. [0034], line 7, “respectively ,” should be “respectively,” and
c.	Para. [0035], line 16, “103” should be “101”.

	REASONS FOR ALLOWANCE
Claims 17-30 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  5/27/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835